Citation Nr: 1229769	
Decision Date: 08/29/12    Archive Date: 09/05/12

DOCKET NO.  10-20 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for the service-connected degenerative changes of the lumbar spine with partial compression of T-11.

2.  Entitlement to an evaluation in excess of 20 percent for the service-connected degenerative disc disease (DDD) of the cervical spine.

3.  Entitlement to a compensable evaluation for the service-connected hypertrophic changes of the left knee.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from  October 1952 to December 1972.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a October and December 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Throughout the appeal period, the service-connected lumbar spine disability has not been shown to be manifested by: favorable or unfavorable ankylosis of the thoracolumbar or entire spine; symptomatology consistent with incapacitating episodes of intervertebral disc syndrome as defined by the statute; or separately ratable neurological symptoms.

2.  Throughout the appeal period, the service-connected cervical spine disability has not been shown to be manifested by: forward flexion of the cervical spine to 15 degrees or less; favorable anklylosis of the entire cervical spine; symptomatology consistent with incapacitating episodes of intervertebral disc syndrome as defined by the statute; or separately ratable neurological symptoms.

3.  Throughout the appeal period, the service-connected left knee disability has not been shown to be manifested by: radiographic evidence of arthritis; flexion of the leg limited to 45 degrees; extension of the leg limited to 10 degrees; or recurrent subluxation or lateral instability. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for the Veteran's lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155 , 5110 (West 2002); 38 C.F.R. §§ 4.1 , 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a including Diagnostic Codes 5003, 5010, 5235-5243 (2011). 

2.  The criteria for a rating in excess of 20 percent for the Veteran's cervical spine disability have not been met.  38 U.S.C.A. §§ 1155 , 5110 (West 2002); 38 C.F.R. §§ 4.1 , 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Codes 5003, 5010, 5235-5243 (2011). 

3.  The criteria for a compensable rating for the Veteran's left knee disability have not been met.  38 U.S.C.A. §§ 1155 , 5110 (West 2002); 38 C.F.R. §§ 4.1 , 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Codes 5003, 5010, 5256-5263 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claims prior to their initial adjudication.  The April 2006 letter explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.   This letter additionally informed the Veteran of the disability rating and effective date criteria. He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate. 

The Veteran's service treatment records are associated with his claims file, and pertinent post service treatment records have been secured.  The RO arranged for VA examinations in August 2005, May 2006, March 2009, and November 2009.  The Veteran declined the opportunity for a personal hearing before the Board.  
The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claims. 

II. General Rating Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.   

When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath, 1 Vet. App. at 594.  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran's statements describing his symptoms and condition are competent evidence to the extent that he can describe what he experiences.  See Espiritu v. Derwinski, 2 Vet. App. 492   (1992).  However, these statements must be viewed in conjunction with the objective medical evidence and the pertinent rating criteria. 

The Court has held that functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.  

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

i) Rating Criteria for the Lumbar and Cervical Spine

The service-connected lumbar and cervical spine disabilities are rated under 38 C.F.R. § 4.71a, Diagnostic Code 5242, under the General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5235 to 5243.  38 C.F.R. § 4.71a (2011).  

Under Diagnostic Code 5242, degenerative arthritis of the spine with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, is assigned a 20 percent rating is for disability manifested by the following: forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  

While the General Rating Formula For Diseases and Injuries of the Spine does identify criteria that would afford a higher rating of 30 percent for disability involving the cervical spine (a 30 percent is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine), it does not provide for a 30 percent rating for disability associated with the thoracolumbar spine.  Id

An increased rating to 40 percent is warranted when a back disability is manifested by the following criteria: unfavorable ankylosis of the entire cervical spine; forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent is assigned for unfavorable ankylosis of the entire spine.  Id.  

ii) Rating Criteria for the Knee

Included within 38 C.F.R. § 4.71a are multiple diagnostic codes that evaluate impairment resulting from service-connected knee disorders, including Diagnostic Code 5256 (ankylosis), Diagnostic Code 5257 (other impairment, including recurrent subluxation or lateral instability), Diagnostic Code 5258 (dislocated semilunar cartilage), Diagnostic Code 5259 (symptomatic removal of semilunar cartilage), Diagnostic Code 5260 (limitation of flexion), Diagnostic Code 5261 (limitation of extension), Diagnostic Code 5262 (impairment of the tibia and fibula), and Diagnostic Code 5263 (genu recurvatum).  

Additionally, if the knee condition involves arthritis, the knee disability may be rated under provisions for evaluating arthritis.  Arthritis due to trauma is rated as degenerative arthritis according to Diagnostic Code 5003.  Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, the disability is to be rated as follows: with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, 20 percent; with X- ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Relevant criteria, under applicable Diagnostic Codes are as follows:

A 60 percent evaluation may be assigned for extremely unfavorable ankylosis of a knee in flexion at an angle of 45 degrees or more.  A 50 percent evaluation may be assigned for ankylosis of a knee between 20 degrees and 45 degrees.  A 40 percent evaluation may be assigned for ankylosis of a knee in flexion between 10 degrees and 20 degrees.  A 30 percent evaluation may be assigned for ankylosis of a knee at a favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  38 C.F.R. § 4.71a; Diagnostic Code 5256.

For other knee impairment, recurrent subluxation or lateral instability of the knee, a severe case is to be rated 30 percent disabling; a moderate case is to be rated 20 percent disabling.  For a slight case a 10 percent rating is appropriate.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

A 20 percent rating is assigned for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Limitation of flexion of the leg to 60 degrees warrants a 0 percent rating.  When flexion is limited to 45 degrees, a 10 percent rating is assigned.  A 20 percent rating is appropriate where flexion is limited to 30 degrees.  A 30 percent rating is appropriate where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Limitation of extension of the leg to 5 degrees warrants a 0 percent rating.  When extension is limited to 10 degrees, a 10 percent rating is assigned.  A 20 percent rating is appropriate where extension is limited to 15 degrees.  A 30 percent rating is appropriate where extension is limited to 20 degrees.  A 40 percent rating is appropriate where extension is limited to 30 degrees.  A 50 percent rating is appropriate where extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Impairment of a tibia and fibula with slight knee or ankle disability may be assigned a 10 percent evaluation.  Impairment of a tibia and fibula with moderate knee or ankle disability may be assigned a 20 percent evaluation; impairment of a tibia and fibula with marked knee or ankle disability may be assigned a 30 percent evaluation and nonunion with loose motion requiring a brace or malunion may be assigned a 40 percent evaluation.  38 C.F.R. § 4.71a; Diagnostic Code 5262.

According to VA standards, normal range of motion of the knee is from 0 degrees extension to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II (2011).

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The VA Office of General Counsel has stated that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 (degenerative arthritis) does not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 1997).  See also VAOPGCPREC 9-04 (which finds that separate ratings under Diagnostic Code 5260 for limitation of flexion of the leg and Diagnostic Code 5261 for limitation of extension of the leg may be assigned for disability of the same joint).


III. Analysis

The Board notes it has reviewed all of the evidence in the Veteran's claims file and Virtual VA record (VA's electronic database storage, which contained no additional evidence), with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

A. Lumbar Spine Disability

The service-connected lumbar spine disability has been assigned a 40 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5242, under the General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5235 to 5243, delineated above.  38 C.F.R. § 4.71a (2011).  

Aside from the General Rating Formula For Diseases and Injuries of the Spine, there are other provisions for rating disability of the spine when certain manifestations are present.   These include incapacitating episodes and neurological problems.  

While there has been some radiographic evidence showing narrowing of disc space, there has been no evidence of incapacitating episodes of intervertebral disc syndrome as defined by the statute to warrant a higher rating under Diagnostic Code 5243.  Id.  Despite reports that he requires bed rest at the time of back pain, the Veteran himself has denied incapacitating episodes as defined by statute on VA examination in August 2005.  The Veteran again denied incapacitating episodes during VA examinations in May 2006 and November 2009.  

The Board has also considered whether a separate disability rating would be appropriate for neurological findings appropriate to the site of the lumbar spine under the diagnostic codes pertinent to rating neurological disorders.  While the Veteran has occasionally complained of radiating pain, there was no permanent nerve root involvement upon VA examination in August 2005 or May 2006.  During VA examination in November 2009, the neurological examination was also normal.  Private treatment records contain findings of lumbar radiculitis and complaints of intermittent paresthesias; however, at no time has there been objective evidence of paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  The Veteran also repeatedly denied bowel and bladder incontinence. 

Thus, the Board shall consider the service-connected lumbar spine disability under the orthopedic diagnostic codes (under the General Rating Formula For Diseases and Injuries of the Spine) only in the instant decision.  

Having carefully considered the Veteran's claim in light of the evidence of record, as well as the applicable law and regulation, the Board finds that the currently assigned 40 percent evaluation is appropriate and no higher rating is warranted at this time.  38 C.F.R. § 4.7; see Hart, supra. 

In this regard, upon VA examination in August 2005, the Veteran complained of constant low back pain elicited by physical activity and relieved by itself.  Physical examination of the spine revealed no complaints of radiating pain on movement.  Muscle spasm was absent.  There was no tenderness noted.  There was negative straight leg raising bilaterally.  There was no ankylosis of the spine.  Range of motion was as follows: flexion to 30 degrees; extension to 5 degrees; right lateral flexion to 5 degrees; left lateral flexion to 5 degrees; right rotation to 10 degrees; and left rotation to 10 degrees.  The joint function was additionally limited by pain following repetitive use, but not by fatigue, weakness, lack of endurance, or incoordination.  The examiner was unable to make a determination regarding additional limitation to the joint function in degrees without resorting to mere speculation.   

VA outpatient treatment records dated in April 2006 reveal the Veteran had forward flexion to 75 degrees, lateral flexion to 5 degrees, extension to 3 degrees, and rotation to 15 degrees. 

During VA examination in May 2006, the Veteran again complained of low back pain, with no precipitating cause.  It was relieved by rest and medication.  Physical examination of the spine revealed no complaints of radiating pain on movement.  Muscle spasm was absent.  There was tenderness noted on examination of the  paraspinals.  There was negative straight leg raising bilaterally.  There was no ankylosis of the spine.  Range of motion was improved from examination in 2005 as follows: flexion to 40 degrees; extension to 10 degrees; right lateral flexion to 20 degrees; left lateral flexion to 20 degrees; right rotation to 15 degrees; and left rotation to 15 degrees.  The joint function was additionally limited by pain following repetitive use, but not by fatigue, weakness, lack of endurance, or incoordination.  There was no additional loss of motion following repetitive use.   

Private treatment notes show the Veteran received multiple epidural injections between 2006 and 2007.  Records from Berm Physical Therapy note the Veteran had flexion in the lumbar spine to 60 degrees and extension to 10 degrees. 

The Veteran was afforded an additional VA examination in November 2009.  The Board notes that the Veteran was in a motor vehicle accident September 2009 and reinjured his lower back.  The examiner indicated it was a poor time to evaluate his current residuals, as he was unable to separate his past problems from his current problems and suggested reevaluation at a later point; however, the Board finds that this examination is adequate to address the severity of the Veteran's current condition as presumably he would be at his worst following an accident and even then, the objective findings did not give rise to the evidence necessary to warrant a higher rating.  Notably, there was no ankylosis of the spine.  

Physical examination in 2009 additionally showed no abnormal spinal curvatures of the spine.  There was some guarding, but no spasm, atrophy, tenderness, or weakness.  The guarding was not severe enough to be responsible for abnormal gait or spinal contour.  Range of motion was as follows: flexion to 45 degrees; extension to 15 degrees; right lateral flexion to 20 degrees; left lateral flexion to 20 degrees; right rotation to 30 degrees; and left rotation to 30 degrees.  This represents an improvement in flexion, extension, and rotation since VA examination in 2006.  Lateral flexion remained the same.  There was some pain on active range of motion and following repetitive use, but there were no additional limitations after three repetitions. 

Based on the foregoing complaints of pain experienced in the Veteran's lumbar spine, functional loss due to flare-ups, pain, fatigability, incoordination, pain on movement, and weakness, were considered and are reflected in the 40 percent rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8  Vet. App. at 206-7.  

While there is evidence of painful motion forward flexion of the thoracolumbar spine was at worst limited to 30 degrees in 2005, which is within the range for a 20 percent rating.  In fact, forward flexion has steadily increased since 2005 and in 2009 was 45 degrees, which is actually within the range for a 20 percent rating.   

There was no evidence of  lack of endurance, weakness or incoordination of the lumbar spine at any time.  Further, even when considering the complaints of pain, there was no objective evidence of unfavorable ankylosis of the thoracolumbar spine to warrant an increase to 50 percent disabling.  Id.  

The Board has considered a higher rating under Diagnostic Code 5003 for degenerative arthritis; however, the Veteran's lumbar spine is already rated based on limitation of motion as delineated above.  38 C.F.R. § 4.71a.

In sum, a rating in excess of 40 percent, to include "staged" ratings, is not warranted as the evidence does not show symptomatology consistent with the requisite incapacitating episodes of intervertebral disc syndrome, unfavorable ankylosis of the thoracolumbar spine, or unfavorable ankylosis of the entire spine.   38 C.F.R. § 4.71a; Hart, supra.  Should the Veteran's disability picture change in the future, he may be assigned a higher rating.  See 38 C.F.R. § 4.1.  

The evidence is not in relative equipoise.  Thus, the preponderance of the evidence is against the claim, and the appeal must therefore be denied.  38 U.S.C.A § 5107(b).   

B. Cervical Spine Disability

The service-connected cervical spine disability has been assigned a 20 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5242, under the General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5235 to 5243, delineated above.  38 C.F.R. § 4.71a (2011).  

Aside from the General Rating Formula For Diseases and Injuries of the Spine, there are other provisions for rating disability of the spine when certain manifestations are present.   These include incapacitating episodes and neurological problems.  

While there has been some radiographic evidence showing narrowing of disc space, there has been no evidence of incapacitating episodes of intervertebral disc syndrome as defined by the statute to warrant a higher rating under Diagnostic Code 5243.  Id.  The Veteran himself has denied incapacitating episodes as defined by statute on VA examination in May 2006 and November 2009.  

The Board has also considered whether a separate disability rating would be appropriate for neurological findings appropriate to the site of the cervical spine under the diagnostic codes pertinent to rating neurological disorders.  There was no evidence of radiating pain on movement upon VA examinations in August 2005 and May 2006.  During VA examination in November 2009, the Veteran complained of radiating pain to the shoulders and scapulas, but the neurological examination was normal.  Private treatment records were negative for a neurological disability associated with the cervical spine.  The Veteran also repeatedly denied bowel and bladder incontinence. 

Thus, the Board shall consider the service-connected cervical spine disability under the orthopedic diagnostic codes (under the General Rating Formula For Diseases and Injuries of the Spine) only in the instant decision.  

Having carefully considered the Veteran's claim in light of the evidence of record, as well as the applicable law and regulation, the Board finds that the currently assigned 20 percent evaluation is appropriate and no higher rating is warranted at this time.  38 C.F.R. § 4.7; see Hart, supra. 

In this regard, upon VA examination in August 2005, there was no evidence of muscle spasm or tenderness.  There was no ankylosis of the spine.  Range of motion was as follows: flexion to 45 degrees; extension to 45 degrees; right lateral flexion to 45 degrees; left lateral flexion to 45 degrees; right rotation to 80 degrees; and left rotation to 80 degrees.  The joint function was not additionally limited by pain fatigue, weakness, lack of endurance, or incoordination after repetitive use.  

During VA examination in May 2006, the Veteran complained of neck pain, stiffness, and weakness.  The pain was elicited by physical activity and relieved by rest and medication.  Physical examination of the spine revealed no complaints of radiating pain on movement.  There was no tenderness, spasm, or ankylosis of the cervical spine.  Range of motion was as follows: flexion to 30 degrees; extension to 30 degrees; right lateral flexion to 40 degrees; left lateral flexion to 35 degrees; right rotation to 60 degrees; and left rotation to 60 degrees.  The joint function was additionally limited by pain following repetitive use, but not by fatigue, weakness, lack of endurance, or incoordination.  There was no additional loss of motion following repetitive use.   

Private treatment records contain complaints of neck pain and document epidural injections in 2006 and 2007. 

The Veteran was afforded an additional VA examination in November 2009.  The Board notes that the Veteran was in a motor vehicle accident September 2009 and reinjured his neck.  The examiner indicated it was a poor time to evaluate his current residuals, as he was unable to separate his past problems from his current problems and suggested reevaluation at a later point; however, the Board finds that this examination is adequate to address the severity of the Veteran's current condition as presumably he would be at his worst following an accident and even then, the objective findings did not give rise to the evidence necessary to warrant a higher rating.  Notably, there was no forward flexion of the cervical spine 15 degrees or less or favorable ankylosis of the entire cervical spine.  

Physical examination in 2009 additionally showed no abnormal spinal curvatures of the cervical spine or ankylosis.  There was some guarding, but no spasm, atrophy, tenderness, or weakness.  The guarding was not severe enough to be responsible for abnormal gait or spinal contour.  Range of motion was as follows: flexion to 45 degrees; extension to 45 degrees; right lateral flexion to 20 degrees; left lateral flexion to 20 degrees; right rotation to 70 degrees; and left rotation to 80 degrees.  This represents an improvement in flexion, extension, and rotation since VA examination in 2006.  There was some pain on active range of motion and following repetitive use, but there were no additional limitations after three repetitions. 

Based on the foregoing complaints of pain experienced in the Veteran's cervical spine, functional loss due to flare-ups, pain, fatigability, incoordination, pain on movement, and weakness, were considered and are reflected in the 20 percent rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8  Vet. App. at 206-7.  

While there is evidence of painful motion, forward flexion of the cervical spine was at worst limited to 30 degrees in 2006, which is well within the range for a 20 percent rating.  The guarding was not severe enough to be responsible for abnormal gait or spinal contour.  

There was no evidence of  lack of endurance, weakness or incoordination of the cervical spine at any time.  Further, even when considering the complaints of pain, there was no objective evidence of forward flexion of the cervical spine to 15 degrees or less or favorable anklylosis of the entire cervical spine to warrant an increase to 30 percent disabling.  Id.  

The Board has considered a higher rating under Diagnostic Code 5003 for degenerative arthritis; however, the Veteran's cervical spine is already rated based on limitation of motion as delineated above.  38 C.F.R. § 4.71a.

In sum, a rating in excess of 20 percent, to include "staged" ratings, is not warranted as the evidence does not show symptomatology consistent with the requisite incapacitating episodes of intervertebral disc syndrome, or forward flexion of the cervical spine to 15 degrees or less or favorable anklylosis of the entire cervical spine.   38 C.F.R. § 4.71a; Hart, supra.  Should the Veteran's disability picture change in the future, he may be assigned a higher rating.  See 38 C.F.R. § 4.1.  

The evidence is not in relative equipoise.  Thus, the preponderance of the evidence is against the claim, and the appeal must therefore be denied.  38 U.S.C.A § 5107(b).   

C. Left Knee Disability

Historically, service connection was awarded for hypertrophic changes of the left knee in a July 1973 rating decision.  An initial 10 percent evaluation was assigned effective December 1972.  The Board notes the 10 percent rating included the lumbar spine disability.  In September 1975, a 20 percent rating was awarded from April 1975.  This also included the lumbar spine disability.  In March 1992, the RO separated the lumbar spine and left knee disabilities.  A noncompensable rating was established from April 1975.  The rating has remained in effect since that date and is protected.

The service-connected left knee disability has been assigned a noncompensable rating under 38 C.F.R. § 4.71a, Diagnostic Code 5010, for traumatic arthritis, delineated above.  38 C.F.R. § 4.71a (2011).  In order to afford the Veteran the broadest scope of review, and to ensure that each separate disability involving the knee is evaluated properly, the Board shall consider the service-connected symptomatology involving the knee under each and every applicable Diagnostic Code that provides rating criteria for evaluating knee disabilities. 

Having carefully considered the Veteran's claim in light of the evidence of record, as well as the applicable law and regulation, the Board finds that the currently assigned noncompensable evaluation is appropriate and no higher rating is warranted at this time under any Diagnostic Code applicable for rating knee disorders, or any combination thereof.  38 C.F.R. § 4.7; see Hart, supra. 

In rating the Veteran's knee disability, the Board notes that there was a previous suggestion that the Veteran had arthritis of the left knee, but there was no radiographic evidence of arthritis of the knee on VA examination in 2005, 2006, or 2009.  It was actually a 5 degree mild varus deformity determined by the 2009 VA examiner to be due to age and not posttraumatic in nature.  Under Diagnostic Codes 5003 and 5010, traumatic/degenerative arthritis must be established by x-ray findings and then it is rated according to limitation of motion for the joint or joints involved.  As arthritis has not been confirmed by x-ray, this Code section is not for application.

The Board has considered whether a compensable rating is warranted under the criteria for rating extension and flexion of the knee found at Diagnostic Codes 5260 and 5261, and detailed above.  Here, review of the evidence shows that flexion has been at worst limited to 120 degrees during physical therapy in July 2006 and 130 degrees upon VA examination in March.  This does not meet the criteria established for a 10 percent rating under Diagnostic Code 5260, which would require flexion limited to 45 degrees. 

A physical therapy note dated in July 2006 shows extension was -15 degrees; however, this was an isolated incident and did not show a sustained worsening of the knee joint.  Extension was recorded as -3 in a January 2007 physical therapy note and repeatedly full during VA examination in 2005, 2006, and 2009, which does not meet the criteria established for a noncompensable rating under Diagnostic Code 5261.  38 C.F.R. § 4.71a.  Thus, the criteria do not provide for a compensable rating for limited flexion or actual limitation of extension.  38 C.F.R. §§ 4.7, 4.25, 4.71a; See also VAOPGCPREC 23-97 (July 1, 1997, revised July 24, 1997); VAOPGCPREC 9-98 (Aug. 14, 1998);  VAOPGCPREC 9-04 (September 17, 2004).  

The Board has noted the Veteran's subjective complaints of pain experienced in his left knee and thus, considered functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  However, there was no evidence of painful motion during VA examination in 2005, 2006, or 2009.  There was no evidence of pain, fatigue, incoordination, lack of endurance or weakness after repetitive testing at any time.  The subjective complaints of pain are clearly accounted for in the current noncompensable rating as the Veteran's limitation of flexion does not meet the criteria for even a noncompensable rating under Diagnostic Code 5260.  Notably, flexion was to 140 degrees in 2005 and 2006, 130 degrees in March 2009, and 145 degrees in November 2009.  38 C.F.R. § 4.71a.  The same can be said of limitation of extension, which was  full upon examination in 2005, 2006, and 2009.  Again, the physical therapy notes were isolated findings and did not show sustained worsening of the knee joint.  Repetitive testing showed no change in flexion or extension.  

Turning next to disability due to instability, the Board finds that the medical records are devoid of objective findings of instability of the left knee.  Accordingly, there is no basis for providing a separate evaluation based on instability under Diagnostic Code 5257 for recurrent subluxation or lateral instability.  38 C.F.R. §  4.71a.   

The Board has noted the Veteran's complaints of pain experienced in his knee and thus, has once again considered functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  However, 38 C.F.R. §§ 4.40 and 4.45, with respect to pain, are inapplicable to ratings under Diagnostic Code 5257 because it is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 12 (1996).  

The Board has also considered other potentially applicable diagnostic codes that provide for the assignment of higher evaluations for the Veteran's left knee disability.  After review, however, the Board questions the actual left knee disability, but notes it is a protected rating as it has been in effect for more than 20 years.  The Board observes that no other code provisions can be applied for a higher rating based on the evidence of record.  There was no evidence of ankylosis of the knee (Diagnostic Code 5256), dislocated or removal of symptomatic semilunar cartilage (Diagnostic Codes 5258, 5259) or impairment of the tibia and fibula (Diagnostic Code 5262), or genu recurvatum (Diagnostic Code 5263).  38 C.F.R. § 4.71a.

As such, based on its review of the medical evidence, the Board finds that a compensable rating is not warranted for the left knee under Diagnostic Codes 5010, 5260, or 5261.  There have been no findings of instability to warrant a separate rating for either knee under Diagnostic Code 5257.  38 C.F.R. §§ 4.7, 4.25, 4.71a; See also VAOPGCPREC 23-97 (July 1, 1997, revised July 24, 1997); VAOPGCPREC 9-98 (Aug. 14, 1998);  VAOPGCPREC 9-04 (September 17, 2004).  

"Staged" ratings, are not warranted for any period of the appeal.  38 C.F.R. § 4.71a; see  Hart, supra.  Should the Veteran's disability picture change in the future, he may be assigned a higher rating.  See 38 C.F.R. § 4.1.  

The evidence is not in relative equipoise.  Thus, the preponderance of the evidence is against the claim, and the appeal must therefore be denied.  38 U.S.C.A § 5107(b).   

D.  Extraschedular Rating and Unemployability

Finally, the Board has considered whether referral for extraschedular consideration is indicated.  The evidentiary record does not show any manifestations of, or functional impairment due to lumbar spine, cervical spine, or left knee disabilities that are not encompassed by the schedular criteria.  The reported complaints of pain and decreased motion are fully contemplated by the schedular criteria.  The Veteran has not had any hospitalization for his lumbar spine, cervical spine, or left knee disabilities.  The Veteran has been retired from his employment as a civil service aircraft sheet metal mechanic since 1993.  As there is also no objective evidence, or allegation, suggesting that the schedular criteria are inadequate, the Board finds that the schedular criteria clearly encompass the symptoms and impairment shown and referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  There is also no evidence (or allegation) that the Veteran's lumbar spine, cervical spine, or left knee disabilities have rendered him unemployable or would render him unemployable if he were to seek employment.  Notably, has been retired from his employment as a civil service aircraft sheet metal mechanic since 1993.   Accordingly, the matter of entitlement to a total disability rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).












	(CONTINUED ON NEXT PAGE)
ORDER

An evaluation in excess of 40 percent for degenerative changes of the lumbar spine is denied.

An evaluation in excess of 20 percent for DDD of the cervical spine disability is denied.

Entitlement to a compensable evaluation for hypertrophic changes of the left knee is denied.




____________________________________________
CHRISTOPHER MURRAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


